Citation Nr: 0302594	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for right knee disability.

2.  The propriety of the initial 10 percent rating assigned 
for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1993 to July 1997.

This appeal arises from a November 1997 rating action of the 
Washington, D.C. RO that granted service connection for a 
bilateral knee disability and assigned an initial 10 percent 
rating for each knee, effective ; the veteran appeals each 10 
percent rating as inadequate.  A Notice of Disagreement (NOD) 
with the 10 percent rating assigned the right knee disability 
was received in August 1998, and a Statement of the Case 
(SOC) was issued in February 2000.  A Substantive Appeal 
received in March 2000 also contains a NOD with the 10 
percent rating assigned the left knee disability.  A SOC 
pertaining to the left knee disability was issued in May 
2000, and a Supplemental SOC (SSOC) as to both knees was 
issued subsequently in May 2000.  A Substantive Appeal with 
respect to the left knee disability was received in June 
2000.  

Inasmuch as the veteran has appealed the initial ratings 
assigned following grants of service connection, the Board 
has characterized each issue in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999), which distinguishes such 
claims from those for increased ratings for already service-
connected disabilities.  

In March 2001, the Board of Veterans Appeals (Board) remanded 
this case to the RO for further development and adjudication.  
In July 2001, the claims file was transferred to the 
Portland, Oregon RO, following the veteran's change of 
residence to that state.  A SSOC was issued in March 2002, 
reflecting the continued denial of each claim.

The veteran originally was scheduled for a Board hearing in 
September 2002.  He filed a motion for a new hearing date, 
and such motion was granted.  By letter of October 2002, the 
Board notified the veteran of a hearing that was scheduled 
for him before a Member of the Board in Washington, D.C. for 
a date in January 2003.  The veteran failed to report for the 
hearing. 




FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	Since the July 1997 effective date of the grant of service 
connection, the veteran's right knee disability, which 
involves mild osteoarthritis, an osteochondral defect, and 
retropatellar pain syndrome, has been manifested by 
minimal limitation of motion, pain with activity, some 
swelling and crepitus; no instability or ligamentous 
laxity has been shown on recent VA examinations.

3.	The veteran's left knee disability, which involves minimal 
degenerative change due to early osteoarthritis and 
retropatellar syndrome, is manifested by minimal 
limitation of motion, complaints of pain, and tenderness; 
no effusion, swelling, instability, or ligamentous laxity 
has been shown on recent VA examinations.   


CONCLUSIONS OF LAW

1.	As the initial 10 percent rating for right knee disability 
was proper, the criteria for a higher initial evaluation 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.321 and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5258, 5260, 5261, 5262 (2002).

2.	As the initial 10 percent rating for left knee disability 
was proper, the criteria for a higher initial evaluation 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.321 and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5260, 5261, 5262 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claims for initial ratings in excess of             
10 percent each for right and left knee disability has been 
accomplished.

In the November 1997 rating action, the February and May 2000 
SOCs, the May 2000 SSOC, the March 2001 Board Remand, the 
April 2001 RO letter, and the March 2002 SSOC, the veteran 
was variously notified of the law and regulations governing 
entitlement to the benefits he seeks, the evidence which 
would substantiate his claims, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that he has received sufficient notice of the 
information and evidence needed to support his claims, and 
been provided ample opportunity to submit information and 
evidence.  Additionally, the Board notes that in the 
aforementioned documents, the RO and the Board variously and 
specifically informed the veteran of the VCAA and the 
implementing VA regulations; what the evidence had to show to 
establish entitlement to the benefits he sought; what 
information or evidence VA still needed from the veteran; 
what evidence VA had retrieved and considered in his claim; 
what evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, if 
he gave VA enough information about such records so that VA 
could request them from the person or agency that had them.  
This various correspondence also notified the veteran that VA 
needed him to furnish the name and address of any medical 
provider, the time frame covered by the records, and the 
condition for which he was treated, and that VA would request 
such records on his behalf if he signed a release authorizing 
VA to request them.  The veteran has been variously notified 
by the RO that he could help with his claims by informing VA 
of any additional information or evidence that he wanted VA 
to try to obtain for him, where to send additional evidence 
or information concerning his appeal, and where he could 
request assistance if needed. Accordingly, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO, both on its own initiative and 
pursuant to the Board Remand, has made appropriate efforts to 
assist the veteran in attempting to obtain evidence necessary 
to substantiate his claims.  The veteran has submitted some 
post-service military medical records in support of his 
claims, and numerous VA medical records of his treatment and 
evaluation from 1998 to 2002 have been obtained by the RO and 
associated with the claims file.  He was afforded 
comprehensive VA orthopedic examinations in December 1998, 
May 2000, and November 2001.  He was afforded a requested 
opportunity to testify at a Board hearing in January 2003, 
but he failed to report for the hearing. Significantly, the 
veteran has not identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained. 

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claims for initial ratings in 
excess of 10 percent each for right and left knee 
disabilities, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

I.  Background

Historically, by rating action of November 1997, service 
connection was granted for a right knee osteochondral defect 
with retropatellar pain syndrome, and an initial  10 percent 
rating was assigned, under Diagnostic Codes (DCs) 5014-5299, 
from July 1997.  Service connection was also granted for left 
knee retropatellar pain syndrome, and an initial 10 percent 
rating was assigned, under DCs 5014-5299, from July 1997.  

On May 1998 National Naval Medical Center outpatient 
examination, the veteran complained of right knee pain.  On 
examination, there was no effusion or joint instability.  X-
rays revealed no acute process.  

On Mid-July 1998 VA outpatient examination, the veteran gave 
a history of a recent right knee injury with knee swelling 
and throbbing pain.  On current examination, the knee was 
swollen, without erythema, deformity, or abrasions.  Active 
range of motion was decreased, and passive range of flexion 
was to about 60 degrees.  There was no tenderness over the 
medial or lateral collateral ligament.  The drawer sign was 
negative.  There was pain with quadriceps tightening.  The 
impression was bursitis.  Right knee X-rays in late July were 
normal.  On subsequent evaluation, there was minimal right 
knee effusion, and pain at extreme flexion.  There was no 
warmth or tenderness, and the McMurray sign was negative.  
The assessment was knee pain.

Mid-August 1998 VA magnetic resonance imaging of the right 
knee revealed intact posterior cruciate and medial and 
lateral collateral ligaments.  There was a suggestion of old 
anterior cruciate ligament injury with some intact fibers.  
There was no chondromalacia.  There were mild degenerative 
changes including some osteophyte formation.  There was small 
to moderate effusion.  No meniscal tear was identified.  In 
November, the veteran was noted not to have kept any of his 
rehabilitation medicine appointments for quadriceps and 
hamstring strengthening exercises.  

On December 1998 VA orthopedic examination, the veteran 
complained of knee pain, worse on the right than the left, as 
well as right knee locking at times.  Flare-ups reportedly 
occurred with increased activity.  On examination, there was 
full range of motion of both knees.  They cracked, but were 
not tender, and there was no effusion.  The diagnoses 
included right knee chondromalacia.

On May 1999 VA outpatient examination, the veteran complained 
of bilateral knee pain.  There was no history of left knee 
effusion.  On current examination, there was left knee 
tenderness below the patella, without effusion, increased 
warmth, or redness.  There was full range of motion with 
pain.  There was a small right knee effusion, without redness 
or point tenderness.  There was pain with flexion.  The 
assessment was bilateral knee pain.  June 1999 left knee X-
rays revealed minimal joint space narrowing in the lateral 
compartment, indicative of possible osteoarthritic change.  

On early May 2000 VA orthopedic examination, the veteran 
reported wearing a right knee brace while working in his job 
at a warehouse.  He complained of pain and discomfort in the 
legs with prolonged standing or walking.  He denied fatigue 
in the legs.  On current examination, right knee flexion was 
to 120 degrees, and extension to 0 degrees.  The veteran wore 
a knee brace.  There was no instability, laxity, or swelling.  
There was 4+ grinding, crunching, and tenderness on 
extension, and the knee appeared to be filled with loose 
calcific debris.  Left knee flexion was to 130 degrees, and 
extension was to 0 degrees.  It was smooth, with no 
significant grinding.  There was no instability.  Except for 
the limited flexion, the left knee examination was normal.  
The diagnosis was right knee degenerative joint disease.

On late May 2000 VA outpatient examination, the right knee 
was in a brace.  There was no erythema, swelling, or 
increased warmth.  There was significant crepitus.  Range of 
motion and strength were normal.  The assessment was right 
knee osteoarthritis.  

Mid-September 2001 right knee X-rays revealed mild to 
moderate degenerative changes and slight narrowing of the 
medial joint space.  There was also likely small 
suprapatellar recess effusion.  There was no evidence of 
focal destruction of bone or dislocation.  Left knee X-rays 
revealed minimal degenerative changes.  There was no evidence 
of focal destruction of bone, dislocation, or obvious joint 
effusion.  Late September knee X-rays revealed a trace of 
degenerative change at the right patellofemoral joint.  The 
left knee looked normal.

On November 2001 VA orthopedic examination, the veteran 
complained of knee pain with activity, with swelling mainly 
in the right knee.  A brace was noted to have given him more 
stability in the right knee.  He complained of knee pain with 
riding a bicycle, running, and ascending stairs.  He 
currently worked at a desk job.  On current examination, 
there was some visible right knee swelling.  The left calf 
measured slightly greater in circumference than the right, 
and the thighs were equal.  There was 1-2+ right knee 
effusion, and some synovial fullness.  The right knee joint 
measured 1 inch greater in circumference than the left.  The 
medial and lateral collateral ligaments, as well as the 
anterior and posterior cruciate ligaments were intact in both 
knees.  The left knee hyperextended 5 degrees, and flexed to           
135 degrees.  The right knee had lost hyperextension, and 
extended only to neutral, or 0 degrees, and flexed to 135 
degrees, causing pain at full flexion.  Movement of the 
patellae on the femoral condyles was painful bilaterally.  
The right patella grated moderately over the femoral 
condyles.  The veteran wore a brace on the right knee.  

Right knee X-rays revealed mild osteoarthritis.  Left knee X-
rays revealed no bony abnormality, with no arthritic 
spurring.  There was an ununited fragment in the distal 
patellar ligament, probably from Osgood-Schlatter's disease 
with no other findings.  The examiner commented that the 
veteran had definite loss of 5 degrees of hyperextension in 
the right knee, and also evidence of chronic synovitis from 
the finding of effusion, and an osteochondral defect.  There 
was persistent patellofemoral pain syndrome in the left knee.  
The diagnoses were left knee patellofemoral syndrome, and 
right knee osteochondral defect with early osteoarthritis of 
the patellofemoral and medial joints.  The examiner opined 
that the veteran had more functional loss than the 
examination showed, noting that he had additional loss of 20 
degrees of right knee flexion due to his persistent signs of 
synovitis and mild osteoarthritis.  The left knee was noted 
to be painful with activity, and he opined that it had 
additional loss of 10 degrees of flexion due to limited 
function.

The March 2002 SSOC confirmed and continued an initial 10 
percent rating each for a right knee osteochondral defect 
with retropatellar pain syndrome and osteoarthritis, and for 
left knee retropatellar pain syndrome, respectively.   

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of          2 ratings apply under 
a particular DC, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, each knee disability initially was rated, by 
analogy, to osteomalacia, under Diagnostic Code 5014.  See 
38 C.F.R. §§ 4.20, 4.27.  That condition is rated on the 
basis of limitation of motion of affects parts as 
degenerative arthritis, under Diagnostic Code 5003.  Given 
the more recent x-ray evidence of degenerative changes and 
clinical findings of osteoarthritis affecting each knee, the 
Board finds that evaluation under that diagnostic code 
remains appropriate.  

Pursuant to Diagnostic Code 5010, arthritis due to trauma is 
evaluated as degenerative arthritis, which, in turn, is 
evaluated under Diagnostic Code 5003.  That diagnostic code 
prescribes that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate DCs for the specific joint involved 
(here, DCs 5260 and 5261).  When the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate DCs, a 10 percent rating is applied for each 
major joint affected by limitation of motion.  These 10 
percent ratings are combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  10 percent ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, DC 5003, with Note 
1.

Limitation of flexion of either leg to 60 degrees warrants a 
0 percent rating.  A 10 percent rating requires that flexion 
be limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent rating 
requires that flexion be limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.

Limitation of extension of either leg to 5 degrees warrants a 
0 percent rating.  A    10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating requires limitation of extension to 20 
degrees.  A 40 percent rating requires limitation of 
extension to 30 degrees.  A 50 percent rating requires 
limitation of extension to     45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that an initial rating in excess of 10 
percent for either knee is not warranted.  

The medical evidence shows full range of motion of both knees 
in December 1998, May 1999, and late May 2000.  Right knee 
flexion was limited to 120 degrees in early May 2000 and 135 
degrees in November 2001.  Left knee flexion was limited to 
130 degrees in early May 2000 and 135 degrees in November 
2001.  However, these findings do not support assignment of 
the next higher 20 percent rating for either knee under DC 
5260, inasmuch as that DC requires that flexion be limited to 
30 degrees to warrant such rating.  

As for DC 5261, the Board notes that the veteran had full 
range of motion of both knees in December 1998, May 1999, and 
late May 2000.  Right knee extension was recorded as to 0 
degrees in early May 2000 and November 2001, with limitation 
to 5 degrees being noted elsewhere in the 2001 examination 
report.  Left knee extension was recorded as to 0 degrees in 
early May 2000 and was limited to           5 degrees in 
November 2001.  This evidence does not support assignment of 
a       20 percent rating for either knee under DC 5261, 
inasmuch as that DC requires that extension be limited to 15 
degrees to warrant such rating.  

The Board also finds no basis for assignment of a higher 
initial evaluation for either knee disability in light of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 or DeLuca.  There 
have been no medical findings of weakened movement, excess 
fatigability, or incoordination associated with the knees.  
While the November 2001 VA examiner opined that the veteran 
had more functional loss of the knees than the examination 
showed, the additional loss of 20 degrees of right knee 
flexion due to persistent signs of synovitis and mild 
osteoarthritis, and 10 degrees of left knee flexion due to 
limited function, would not warrant assignment of the next 
higher evaluation for either knee under DC 5260, inasmuch as 
consideration of such additional loss of flexion would not 
limit the flexion of either knee to 30 degrees to warrant 
such rating.  The veteran has complained of experiencing pain 
with activity involving the knees; however, given the minimal 
limitation of knee motion of record, it appears that any 
functional loss due to pain is contemplated in the 10 percent 
rating currently assigned each knee.  In other words, there 
is no basis for the Board to find that, even during flare-ups 
or with repeated activity, the veteran's pain is so disabling 
as to warrant assignment of the next higher evaluation for 
either knee under either DC 5260 or 5261.   

Furthermore, the Board finds no basis for assignment of a 
higher initial evaluation for either knee disability under 
any other potentially applicable DC.  In the absence of 
medical evidence of, or disability comparable to, ankylosis, 
recurrent subluxation or lateral instability, dislocation of 
the semilunar cartilage, or impairment of the tibia or 
fibula, neither DC 5256, 5257, 5258, nor 5262, respectively, 
provides a basis for a higher evaluation for either knee 
disability.

Finally, the Board notes that there is no showing that, at 
any point since the effective date of the grant of service 
connection, either knee disability has reflected so 
exceptional or unusual a disability picture as meet the 
criteria for invoking the procedures for assignment of any 
higher initial evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that neither disability has objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  While in November 2001 
a VA examiner noted the veteran's complaints of knee pain 
when riding a bicycle, running, and ascending stairs, his 
current employment involved a desk job, and there were no 
indications that the job required prolonged standing or 
walking.  Moreover, neither the bilateral knee disability is 
not shown to warrant frequent periods of hospitalization or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to undertake the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that each 
claim for an initial rating in excess of 10 percent for right 
and left knee disability, respectively, must be denied.  As 
the 10 percent rating assigned for each knee represents the 
greatest degree of impairment shown since the effective date 
of the grant of service connection, there is no basis for 
staged rating, pursuant to Fenderson.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against each of the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

An initial rating in excess of 10 percent for a right knee 
disability is denied.

An initial rating in excess of 10 percent for a left knee 
disability is denied. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

